Citation Nr: 1234169	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  12-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to October 1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The Veteran indicated on his June 2012 VA Form 9 that he wished to appear at a hearing at the RO before a Decision Review Officer (DRO) prior to being scheduled for a hearing before the Board at his local VA office.  A review of the record reveals that the was scheduled for a hearing before a traveling Veterans Law Judge in August 2012 but failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  

However, he was not scheduled for a DRO hearing.  As the RO schedules DRO hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for a hearing before a DRO.

2.  Undertake any indicated development and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case and afford the Veteran and his attorney the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

